Citation Nr: 9930010	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of left knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran had active duty from August 1989 to October 1991.


FINDING OF FACT

The claims file contains competent evidence of left knee 
injury in service, of current left knee disability, and of a 
nexus between the left knee injury and the current left knee 
disability.


CONCLUSION OF LAW

The claim for service connection for residuals of left knee 
injury is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue is whether the claim is well grounded.  In order for 
a claim to be well grounded, there must be competent evidence 
that the veteran currently has the disability.  See 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  There 
must also be competent evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit 
competent evidence of a nexus between the inservice disease 
or injury and the current disability.  Id.  

Here, the veteran has a current disability shown by multiple 
VA examinations.  The service medical records are missing 
save for dental records and a Report of Medical Board, which 
found that the veteran had claustrophobia with dependent 
personality traits.  Nonetheless, he presents competent 
testimonial evidence of a discrete twisting injury to his 
left knee in service.  

Lastly, competent evidence of a nexus to service has also 
been presented, in the form of a 1998 VA examination, which 
attributed the veteran's knee condition, in part, to service.  
While the examiner modified his opinion in March 1999, to 
reflect that he did not know whether any incident in service 
was related to the knee condition, based on a lack of medical 
documentation to this effect, the Board finds that these 
opinions balance the evidence of nexus to service.  When, 
after consideration of all evidence and material of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).
Accordingly, the Board resolves the issue in favor of the 
veteran.  The claim is well grounded, and the VA has a duty 
to assist the veteran to develop his claim.  38 U.S.C.A. 
§ 5107(a).


REMAND

At the time of the Board's 1997 decision and remand in this 
appeal, the VA was not aware that the veteran had suffered 
post-service re-injury to his knee while working for the Post 
Office in 1996.  While this information was neither solicited 
nor volunteered at the hearing before the undersigned in 
April 1997, the veteran readily provided this information on 
VA examination pursuant to the 1997 remand.  At that time the 
examiner noted scars of knee surgery.  The examiner 
attributed the veteran's knee condition to both injuries, but 
later, in a March 1999 examination, he acknowledged that this 
attribution was based on the veteran's history as opposed to 
any medical findings.  Nonetheless the Board notes that the 
veteran did present a left knee problem to the VA examiner in 
1995, prior to his Post Office injury.  

Given all of the above, the Board believes that the veteran's 
intercurrent injury necessitates a second remand of this case 
to attempt to obtain the medical records of that injury and 
any compensation claim based thereupon.  The Board notes that 
in June 1998, the RO requested that the veteran release all 
records of medical treatment of residuals of his left knee 
injury.  The veteran did not reply to this request, although 
he apparently has undergone left knee surgery for which there 
are no records on file.  Therefore, the veteran is hereby 
notified that the duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  The 
veteran is also hereby notified that it is ultimately his 
burden to produce evidence in support of his claim.  

Additionally, the Board observes that according to the 
Medical Board Survey, the veteran was treated for headaches 
in service.  Nonetheless, as noted, the service records on 
file are devoid of such service treatment records, and 
contain only the dental records and the Medical Board Survey.  
The evidence that the veteran did receive some treatment 
prior to the Medical Board persuades the Board that a second 
solicitation of service medical records might be successful.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should again contact the 
veteran to attempt to obtain the relevant 
records of all medical care providers who 
treated the veteran for his left knee 
since service, including for his Post 
Office injury.  The RO should also 
request copies of all documentation 
pertaining to any claim for workers' 
compensation benefits.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  The RO should also attempt to obtain, 
through official channels, the records 
pertinent to any claim for workers' 
compensation benefits arising out of the 
veteran's Post Office employment, as well 
as the medical records relied upon 
concerning that claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





